INSURED MUNICIPAL INCOME FUND, INC. INTERIM SUBADVISORY AGREEMENT This Interim Subadvisory Agreement is made as of October 29, 2009 (the “Effective Date”), between Brooklyn Capital Management, LLC, a Delaware limited liability company (the “Adviser”), and Income Research & Management, a Massachusetts business trust (the “Subadviser”). WHEREAS, the Adviser serves as the interim investment adviser to the Insured Municipal Income Fund, Inc. (the “Fund”), a Maryland corporation registered as a closed-end management investment company under the Investment Company Act of 1940, as amended (“1940 Act”); WHEREAS, the Adviser’s Interim Investment Management Agreement with the Fund allows it to delegate certain investment advisory services to other parties; and WHEREAS, the Adviser desires to retain the Subadviser to perform certain investment subadvisory services for the Fund, and the Subadviser is willing to perform such services; NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and intending to be legally bound hereby, it is agreed between the parties hereto as follows: 1.Services to be Rendered by the Subadviser to the Fund. (a)Investment Program.Subject to the control and supervision of the Board of Directors of the Fund and the Adviser, the Subadviser shall, at its expense and on the terms set forth herein, direct and oversee the orderly liquidation of all long-term municipal securities held by the Fund, seeking best execution under the then prevailing circumstances, and shall either re-invest the proceeds of such liquidation into the short-term investment fund specified by the Fund, or re-invest the proceeds upon approval of such re-investment by the Adviser, in short-term, tax-free instruments that qualify as tax exempt obligations under
